ORDER

PER CURIAM.
George Jones appeals from the motion court’s judgment denying his motion for post-conviction relief without an evidentia-ry hearing. We have reviewed the briefs of the parties and the record on appeal, and we conclude the motion court did not clearly err in denying Movant’s motion. An extended opinion would have no prece-dential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b) (2015).